Citation Nr: 1758766	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  13-33 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from August 2004 to December 2004 and from May 2007 to September 2008.

The claim comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In August 2017, the Veteran was afforded his requested Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file.  

In November 2013, VA received the Veteran's Substantive Appeal concerning the denial of his claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  However, a subsequent June 2017 rating decision granted that claim.  The Veteran did not appeal either the initial disability rating or effective date assigned.  Therefore, that claim has been resolved, and is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see, too, 38 C.F.R. § 20.200 (2017).

The Board notes that the Veteran withdrew six issues (entitlement to higher initial ratings for right ring finger and pseudofolliculitis barbae, and service connection for bilateral hearing loss, tinnitus, left ankle, and sinusitis) in June 2017 prior to certification of the appeals to the Board.  The Veteran was notified in a letter dated in June 2017 that no further action would be taken on the claims and that they are no longer in appellate status.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At his Board hearing, the Veteran testified that he was submitting 50 pages of evidence.  To date, this evidence has not been uploaded into the Veteran's VBMS paperless claims file.  Upon remand, the Veteran should be contacted and asked to resubmit the evidence.

At his Board hearing, the Veteran also testified that he was seen on sick call for his low back pain during his Army National Guard Reserves service.  The Veteran separated from the Army National Guard in September 2011.  With the exception of the some records dated prior to the Veteran's first period of active duty, the Reserves records are not in the claims file.  These records are pertinent to the lumbar spine claim since the Veteran does not have a current diagnosis.  VA has a duty to associate these records with the claims file.  See 38 U.S.C. § 5103A(a)(1), (b)(1), (c)(1) (2012).

Further, at his Board hearing, the Veteran testified that he received treatment from a private medical provider for his low back pain.  These private treatment records are not currently in the claims file.  Because such records, if obtained, might contain information bearing on the Veteran's appeal, efforts should be made to procure them.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c) (2017).

Also, the AOJ last associated with the Veteran's claims file records of his VA in July 2016.  On remand, efforts should be made to obtain records of any relevant VA treatment he may have undergone since that time, in order to ensure that his claim is adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

Finally, the Veteran was afforded a VA spine examination in September 2011.  To date, the Veteran has not been found to have a current lumbar spine disorder.  However, at his Board hearing, the Veteran described current symptoms of low back pain.  This lay evidence, combined with the treatment records being obtained upon remand, raises the prospect that the Veteran may currently have a lumbar spine disorder.  Accordingly, the Veteran must be afforded another VA spine examination.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask him to resubmit the 50 pages of evidence that he originally submitted at his Board hearing.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

2.  Obtain copies of the Veteran's Army National Guard Reserves treatment records that are not already of record.  The efforts to obtain these records should be documented, and any evidence received in response to this request should be associated with the claims folder for consideration.  If attempts to obtain these records are unsuccessful, and further attempts to obtain them would be futile, then also document this in the file and notify the Veteran accordingly.

3.  Ask the Veteran to identify and provide appropriate releases for his private medical providers for the treatment of his lumbar spine.  If he provides the necessary release, assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

4.  Obtain copies of records pertaining to all relevant VA treatment the Veteran has received since July 2016, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.

5.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a VA spine examination.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran.  All indicated tests and studies (to include X-rays, if necessary) should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should identify all current disorders of the lumbar spine.  Then, with respect to each such diagnosed disorder, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disorder is the result of a disease or injury incurred in or aggravated by the Veteran's two periods of active duty, to include the documented in-service complaints.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
V. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


